[Cite as Provident Funding Assocs., L.P. v. Turner, 2014-Ohio-2190.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100493




             PROVIDENT FUNDING ASSOCIATES, L.P.
                                                           PLAINTIFF-APPELLEE

                                                     vs.

                         TAMARA K. TURNER, ET AL.
                                                           DEFENDANTS-APPELLANTS




                                           JUDGMENT:
                                            DISMISSED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-10-742147

        BEFORE: Keough, J., S. Gallagher, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: May 22, 2014
ATTORNEY FOR APPELLANTS

James R. Douglass
James R. Douglas Co., L.P.A.
4600 Prospect Avenue
Cleveland, Ohio 44103

ATTORNEYS FOR APPELLEE

Jennifer B. Madine
Lorelei C. Bolohan
Rick D. Deblasis
Pamela A. Fehring
Cynthia Fischer
Lerner, Sampson & Rothfuss
P.O. Box 5480
Cincinnati, Ohio 45201
KATHLEEN ANN KEOUGH, J.:

       {¶1} Defendants-appellants, Phillip and Tamara Turner (“Turner”), appeal from

the trial court’s decision confirming the sheriff sale. For the reasons that follow, the

appeal is dismissed as moot.

       {¶2} In June 2011, plaintiff-appellee, Provident Funding Associates, L.P.

(“Provident”), filed an amended complaint for foreclosure against Turner seeking

judgment on a promissory note and foreclosure on a mortgage. In 2013, the trial court

entered a judgment in favor of appellee. The property was subsequently sold by Sheriff’s

Sale, and the decree of confirmation of sale was issued in September 2013.

       {¶3} Turner now appeals the confirmation and raises as the sole assignment of

error that the trial court erred when it issued an order of sale absent a final appealable

decree in foreclosure.

       {¶4} Turner contends in their brief that the order of stay was denied; however,

after a thorough review of the record, we find no evidence of any stay requested by

Turner. This issue is dispositive of this appeal.

       {¶5} As this court recently reiterated,

       Appellant never moved to stay the confirmation. The property has been

       sold and the deed has been recorded. The order of confirmation has been

       carried out to its fullest extent.        If this court reversed the order of

       confirmation, there is no relief that can be afforded appellants. An appeal

       is moot if it is impossible for the appellate court to grant any effectual
       relief. Miner v. Witt, 82 Ohio St. 237, 92 N.E. 21 (1910).

Wells Fargo Bank N.A. v. Cuevas, 8th Dist. Cuyahoga No. 99921, 2014-Ohio-498, ¶ 22,

quoting Equibanks v. Rivera, 8th Dist. Cuyahoga No. 72224, 1998 Ohio App. LEXIS

185, *3 (Jan. 22, 1998); see also Beneficial Ohio, Inc. v. LaQuatra, 8th Dist. Cuyahoga

No. 99860, 2014-Ohio-605.

       {¶6} Much like in Cuevas and LaQuatra, the property in this case has been sold,

the order of confirmation has been carried out, and there is no relief in this action that can

be afforded Turner. Therefore, the appeal is moot and is dismissed.

       {¶7} Even if this court considered the merits of the appeal, the order of sale was a

proper final appealable order.     See Bank of New York Mellon v. Adams, 8th Dist.

Cuyahoga No. 99399, 2013-Ohio-5572, citing LaSalle Bank, N.A. v. Smith, 7th Dist.

Mahoning No. 11 CA 85, 2012-Ohio-4040 (undetermined damages, such as property

protection, in the decree of foreclosure can be determined at the time of the sheriff’s sale,

from which the homeowner can file a new appeal).1

       {¶8} Dismissed.

       It is ordered that appellee recover from appellants costs herein taxed.


        This issue is currently pending in the Ohio Supreme Court on the certified
       1


question of “whether a judgment decree in foreclosure is a final appealable order if
it includes as part of the recoverable damages amounts advanced by the mortgagee
for inspections, appraisals, property protection, and maintenance, but does not
include specific itemization of those amounts in the judgment.” See CitiMortgage,
Inc. v. Roznowski, 134 Ohio St.3d 1447, 2013-Ohio-347, 982 N.E.2d 726. The
certified question arose from a conflict between districts — the Fifth District’s
holding in Citimortgage, Inc. v. Roznowski, 5th Dist. Stark No. 2012-CA-93,
2012-Ohio-4901, and the Seventh District’s resolution in LaSalle.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

SEAN C. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR